Citation Nr: 0931624	
Decision Date: 08/24/09    Archive Date: 09/02/09

DOCKET NO.  07-19 719	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an evaluation in excess of 20 percent 
disabling for traumatic degenerative disc disease of the 
lumbar spine.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and Friend


ATTORNEY FOR THE BOARD

Lynne M. Yasui, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1970 to June 
1972.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.

In June 2009, the Veteran testified at a videoconference 
hearing before the undersigned Acting Veterans Law Judge.  A 
copy of the hearing transcript is associated with the claims 
file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

At the outset, the Board acknowledges the RO's development in 
this case.  Nonetheless, a review of the claims file 
indicates that additional action is needed.  Although the 
Board sincerely regrets the delay, a remand is necessary to 
ensure that there is a complete record upon which to decide 
the Veteran's claim so that he is afforded every possible 
consideration.

The Veteran testified at a videoconference hearing before the 
undersigned Acting Veteran's Law Judge in June 2009.  When 
specifically questioned by the undersigned if his condition 
has gotten worse since the April 2008 VA examination, the 
Veteran responded affirmatively.

Thus, the Veteran contends that his service-connected spine 
disability has worsened since his April 2008 VA examination.  
Whether an examination is sufficiently contemporaneous to 
properly rate the current severity of the veteran's 
disability depends on the particular circumstances of the 
individual case.  See Snuffer v. Gober, 10 Vet. App. 400 
(1997).  Because the Veteran indicated that his 
symptomatology for this disability has worsened since his 
last exam, the Board believes the Veteran should undergo an 
additional VA examination to better assess the severity, 
symptomatology, and manifestations of his service-connected 
traumatic degenerative disc disease of the lumbar spine.  See 
38 U.S.C.A. § 5103A(d)(1) (West 2002); 38 C.F.R. § 
3.159(c)(4) (VA has an affirmative duty to obtain an 
examination of the claimant at a VA health-care facility if 
the evidence of record does not contain adequate evidence to 
decide a claim).

In addition, the April 2008 VA examination of the Veteran's 
spine was not adequate.  The examiner made no mention of the 
Deluca factors as required.  DeLuca v. Brown, 8 Vet. App. 202 
(1995) (evaluation of a service-connected disability 
involving a joint rated on limitation of motion requires 
adequate consideration of functional loss due to pain under 
38 C.F.R. § 4.40 and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45).

In light of the above assertions, the Board finds that a 
contemporaneous VA examination should be obtained for the 
Veteran's service connected traumatic degenerative disc 
disease of the lumbar spine.

Accordingly, the case is REMANDED for the following action:

1.	Schedule the Veteran for another VA 
examination to ascertain the current 
severity and manifestations of his 
traumatic degenerative disc disease of 
the lumbar spine under the applicable 
rating criteria.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5242 (2008).  
Conduct all testing and evaluation 
needed to make this determination.  The 
claims file must be made available to 
the examiner for a review of the 
Veteran's pertinent medical history.

The examiner should be provided a full 
copy of this remand, and he or she must 
indicate that he or she has reviewed 
the claims file.

The examiner should also comment on the 
Veteran's current level of social and 
occupational impairment due to his 
traumatic degenerative disc disease of 
the lumbar spine, including the impact 
it has on his ability to work.  Any 
indications that the Veteran's 
complaints or other symptomatology are 
not in accord with the objective 
findings on examination should be 
directly addressed and discussed in the 
examination report.  In addition, the 
examination report should include the 
factors addressed in DeLuca v. Brown, 8 
Vet. App. 202 (1995).  The rationale of 
all opinions provided should be 
discussed.

2.	After undertaking any other development 
deemed essential in addition to that 
specified above, readjudicate the issue 
on appeal.  If the determination 
remains unfavorable to the Veteran, he 
should be provided with a supplemental 
statement of the case (SSOC) that 
addresses all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered.  The 
Veteran should be given an opportunity 
to respond to the SSOC.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
L.J. BAKKE-SHAW
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




